Case 1:17-cr-00378-AKH Document 38 Filed 04/17/20 Page 1 of 1

ALVIN K. HELLERSTEIN

UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
500 PEARL STREET
NEW YORK, NY 10007-1581
(212) 805-0152.

TO: Concerned Parties

FROM: Brigitte Jones, Courtroom Deputy Date: 4/17/2020
by Order of Judge Alvin K. Hellerstein

US v. Marino Amaya Duque — 17 Cr. 378(AKH)

The sentencing previously scheduled for May 20, 2020 @ 12:00 pm is hereby
adjourned.

You are hereby notified that you are required to appear for a sentencing.

Date : May 20, 2020

Time: 10:30 a.m.

Place: U.S. Courthouse - Southern District of New York
500 Pearl Street
Courtroom 14D
New York, New York 10007

So Ordered,

/). 1. fllbr =~

Alvin K. Hellerstein, U.S.D.J.
